OPINION ON MOTION FOR REHEARING. Cockrill, C. J.  2. Waiver of ¡‘landlord's lien. It is argued that the judgment should be affirmed, notwithstanding the error in the court’s charge above specified, upon the ground that the appellant had waived his lien for supplies upon the crop of his employee in favor of the appellee, by inducing the latter to furnish supplies to the employee under the belief that he would not exercise his privilege as landlord to acquire the superior lien by furnishing the supplies himself. See Coleman v. Siler, 74 Ala., 435 ; Hammond v. Harper, 39 Ark., 248. But the statute specifies that the evidence of the waiver of the landlord’s lien for supplies shall be in writing by indorsement upon the mortgage or other instrument by which the employee transfers his interest in the crop. Mansf. Dig., sec. 4452. There is no testimony to the effect that there was such a release, and the charge of the court upon that branch of the case was erroneous.  3. Repeal of statute by implicationBut it is argued that the act of April 6, iSSi, cited in the & r 7 J opinion in chief, repeals so much of the prior act as required the written evidence of waiver. There is no express repeal of the prior provision, nor anything in the second act that is ■repugnant to it. Unless therefore it is clear that the legislature intended to revise the whole subject of the landlord’s lien for supplies furnished his employees, and to embody all the rules to be found on that subject in the latter act, it cannot be held to repeal the provision referred to. Coats v. Hill, 41 Ark., 149; Blackwell v. State, 45 id., 90; Zerger v. Quilling, 48 id., 157. But the act of 1885 does not profess to be an act to revise the law upon the subject of the landlord’s lien for supplies furnished his employee, and carries its own evidence of the intent not to furnish the only rules to be found on that subject. Its principal object was to provide for a lien for the landlord upon the crop of his tenant for supplies furnished, which prior to that time did not exist. It provides also for the enforcement of the lien and the punishment of the tenant for a fraudulent sale of the property upon which the lien exists, the same provisions being made to apply to the landlord’s lien upon the employee’s interest in the crop. The act concludes with a clause repealing all acts inconsistent with its provisions. By the latter provision the statute prescribes its own operation upon the previous áct; and, in the absence of a clear intention otherwise manifested, no other operation can be given to the latter act, because that is then the express limitation the legislature has seen fit to place upon it. Henderson's Tobacco, 11 Wall., 652; Patterson v. Tatum, 3 Saw., 164; Lewis v. Stout, 22 Wis., 234; Gaston v. Merriam, 33 Minn., 271. There is therefore no repeal of any previous provision of the law in reference to the landlord’s lien for supplies furnished his employee, except such as is repugnant to some provision of the second act. As before stated, there is no such repugnancy as to the provision under consideration. There is no provision in the statute requiring a waiver in writing of the landlord’s lien for rent or for supplies furnished his tenant; but the distinction is a matter of policy which is left to the legislature for determination, and it is not a consideration to control the construction of the statute. If the second statute were held to repeal the first, an equally glaring inconsistency would remain in this, vizi: An employee would be subject to punishment under the second act for selling the crop to defeat the landlord’s lien, while the landlord would be relieved of the punishment prescribed by the first act for a like conduct toward his employee. The second act does not provide for the punishment of the landlord, because it was devised chiefly to cover the defect as to the lien on the crop of the tenant; and as neither the title nor possession of the crop is in the landlord, he has no power to sell and defeat the tenant’s rights. Motion denied.